DETAILED ACTION
Claims 1, 4-19 are pending.  Claims 2-3 are cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II, claim 8, Group A, claim 11, and Group 1, claim 16 in the reply filed on December 30, 2021 is acknowledged.  The traversal is on the ground(s) that (1) there is no undue burden on the Examiner, (2) that the features are special technical features.  This is not found persuasive because in response to issue (1), the requirement was a Unity of Invention requirement, and not a US Restriction Practice requirement, and therefore the undue burden standard is not utilized.  With respect to (2), applicant argues that the surfaces of Holmes do not guide the movement of the ring between the stowed position and the extended position because in the extended position the lock can rotate.  This is not found persuasive.  In Holmes the surfaces indeed guide the ring between the stowed and extended position because the surfaces guide the ring as it passes from the stowed position and the extended position.  The examiner notes that the claims do not require the surfaces to guide movement in the extended position, but rather between the stored position and the extended position, which the surfaces of Holmes accomplish.  The examiner has also changed the interpretation of the reference such that even if the claim language stated “in” the extended position that the reference would read on the claim.

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites “wherein helmet” in line 12 which should be “wherein the helmet”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-6, 8, 11, 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a major portion” in line 8.  It is unclear what is meant by this phrase. “Major” in this context appears to mean a “significant” portion.  It is unclear what would be significant.  15%, 25%, 50%, 75% of the ring?  The examiner has interpreted “major portion” to mean at least half.
Claim 1 recites “the ring, the” in line 11.  It is unclear what is meant by this phrase.  The examiner believes this should be “wherein the helmet”, in line 12, but it is unclear.

Claim 6 recites “between the ring and the base, in the stowed position, said major. . .”.  It is unclear what “in the stowed position” is modifying.  Is it modifying when the cover prevents access to a mechanical connection?  Or is it modifying when the major portion of the ring is located within the housing?  The examiner has interpreted this to mean that the major portion is located within the housing when in the stowed position.
Claim 6 recites “a major portion” in line 4.  It is unclear what is meant by this phrase. “Major” in this context appears to mean a “significant” portion.  It is unclear what would be significant.  15%, 25%, 50%, 75% of the ring?  The examiner has interpreted “major portion” to mean at least half.
Claim 11 recites “its stowed position” and “its extended position” in lines 2 and 3.  Claim 1 recites only that the ring extends between a stowed position and extended position in lines 6-7.  The use of the term “its” therefore creates confusion as it appears that the stowed and extended position could be applied to other components beyond the ring.  Therefore, the examiner has interpreted “its” as “said” so that the stowed position is clearly connected only to the ring.
Claim 13 recites “its stowed position” and “its extended position” in lines 3 and 4.  Claim 1 recites only that the ring extends between a stowed position and extended 
Claim 13 recites “prevent it from passing”.  It is unclear to what “it” refers.  Does “it” refer to the ring or the mechanical abutment?
Claim 14 recites “its stowed position” and “its extended position” in line 3.  Claim 1 recites only that the ring extends between a stowed position and extended position in lines 6-7.  The use of the term “its” therefore creates confusion as it appears that the stowed and extended position could be applied to other components beyond the ring.  Therefore, the examiner has interpreted “its” as “said” so that the stowed position is clearly connected only to the ring.
The dependent claims inherit(s) the deficiency by nature of dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 4-6, 11, 13, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holmes (US 5117662).
Regarding claim 1, Holmes describes a helmet comprising a hard shell (helmet body 1) and a flexible shell (liner material 5) extending inside the hard shell, the helmet including an attachment device (lock 2) suitable for attaching to an antitheft system external to the helmet, wherein the attachment device comprises a ring (shackle 3) suitable for having a link of said antitheft system external to the helmet pass therethrough, the ring being mechanically connected to the hard shell so as to be movable relative to the hard shell between a stowed position (third storage position, col. 3, ll. 18-25) and an extended position (second locked position, col. 3, ll. 8-16, Figs. 4-5); 
in the stowed position, a major portion of the ring is located inside a cavity (top surface flush with top surface of lock, col. 3, ll. 18-25, which is inside the cavity, see Fig. 1, see annotated Fig. 2 below) that is defined at least in part by said hard shell and, in the extended position, at least a portion of the ring is located outside said cavity (see Fig. 1) to enable said link of the antitheft system to pass through the ring, the 
wherein helmet includes a rigid base (back side of the lock 2) that is rigidly fastened against the hard shell (secured via rivets, col. 2, ll. 22-24), said ring being mechanically connected to the hard shell via the rigid base (connected via lock 2); and 
wherein said base further includes guide surfaces (surfaces that surround the ring) for guiding movement of said ring relative to the base in order to guide the movement of the ring between the stowed position and the extended position (the surfaces guide the ring), the guide surfaces being fixed in position relative to said hard 

    PNG
    media_image1.png
    388
    589
    media_image1.png
    Greyscale

Regarding claim 4, the helmet of Holmes includes wherein said base is rigidly fastened against the hard shell by a plurality of fastenings (locked secured to the inside of the outer shell by means of rivets 4, col. 2, ll. 23-24, Fig. 1) that are spaced apart from one another so that the base is pressed against the hard shell under the effect of the plurality of fastenings (are spaced, see Fig. 1).  
Regarding claim 5, the helmet of Holmes includes wherein a fastening

Regarding claim 11, the helmet of Holmes incudes wherein the housing contains at least one return member (spring 13) for returning the ring (shackle 3) from its stowed position towards its extended position (urges shackle 3 out of the body, col. 2, ll. 49-53), said member being placed inside the housing and said return member belonging to a group of members comprising a resilient return member (spring), and a magnetic return member.  
Regarding claim 13, the helmet of Holmes includes wherein the housing includes at least one mechanical abutment (catch 31) arranged to be in contact against the ring (3)3 when the ring is in its stowed position so as to prevent it from passing towards its extended position (detent 20 engages with catch 31, maintaining shackle in fully closed configuration, col. 3, ll. 18-21).  
Regarding claim 15, the helmet of Holmes includes wherein the helmet also includes a manual actuation zone (key 55) for actuating the ring and arranged to cause the ring to pass from its stowed position to its extended position in response to manual action exerted on the manual actuation zone (when the barrel is rotated, the catch 31 is disengaged permitting upward movement of the shackle, col. 3, ll. 55-59).  
.  
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Senn (EP1481600).
Regarding claim 1, Senn describes a helmet (see Fig. 1) comprising a hard shell (shell 1, hard, para. 0010) and a flexible shell (layer of fabric on outside of styrofoam, para. 0010) extending inside the hard shell (1), the helmet including an attachment device (anti-theft device 3) suitable for attaching to an antitheft system external to the helmet, wherein the attachment device comprises a ring (loop 4) suitable for having a link of said antitheft system external to the helmet pass therethrough, the ring being mechanically connected to the hard shell so as to be movable relative to the hard shell between a stowed position and an extended position (move between in-use position, and retracted position, para. 0013); 
in the stowed position, a major portion of the ring is located inside a cavity that is defined at least in part by said hard shell (in retracted position, only a part of loop 4 protrudes over the edge of shell 1, therefore a major portion of the ring is within the cavity) and, in the extended position, at least a portion of the ring is located outside said cavity to enable said link of the antitheft system to pass through the ring (see Fig. 1, depicting the different locations of the ring), the 
wherein helmet includes a rigid base (see annotated Fig. 2 below) that is rigidly fastened against the hard shell (see Fig. 2, rigidly fastened inasmuch as claimed), said 
wherein said base further includes guide surfaces (see annotated Fig. 3 below, portions of guide 7 that hold the bolt 6 in place) for guiding movement of said ring relative to the base in order to guide the movement of the ring between the stowed position and the extended position (guide the ring between these position), the guide surfaces being fixed in position relative to said hard shell (1) and being located for the most part inside said cavity (are within the cavity).

    PNG
    media_image2.png
    498
    406
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    455
    474
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmes (US 5117662) in view of Dodson (US 20160309827).

In related art for helmets, Dodson describes utilizing sensors within a helmet that are associated with an alert system so if the helmet experiences a certain amount of force, an emergency alert can be sent out (para. 0010).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the helmet of Holmes to include the sensor and alert system of Dodson so that if the user of the helmet were in a crash that emergency services could be alerted quickly (para. 0010, Dodson). 
Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Senn (EP1481600) in view of Cotelo (US 20160156754).
Regarding claim 6, the helmet of Senn includes a housing (longitudinal guide 7, see annotated Fig. 2 above), the base belonging to the housing (is part of the same component), the housing also including a cover (the outer surface of the housing, the portion that is adjacent to the foam) preventing access to a mechanical connection zone between the ring and the base (prevents access to the groove 8).

In related art that is related to the same problem of stowing components in a stowed position when no longer in use (present application, p. 3, ll. 12-15), Cotelo describes utilizing a spring and detent mechanism to store a magnifier unit 14 when not in use completely within the housing (para. 0031, see Fig. 4).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the helmet of Senn to include the spring and detent mechanism of Cotelo, and thus the housing would accept the entirety of the loop, so that the likelihood of the mechanism getting caught on something would be reduced while also permitting . 
Regarding claim 8, the helmet of Senn as modified includes wherein the ring is a rigid ring that is closed (it is closed).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references are cited that include additional helmets with anti-theft rings, as well as helmets that include monitoring for impact or GPS.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK J. LYNCH/Examiner, Art Unit 3732      

/ALISSA L HOEY/Primary Examiner, Art Unit 3732